Citation Nr: 1736764	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service connected post maxillectomy and ethmoidectomy surgical scarring.  

2.  Entitlement to a disability rating in excess of 10 percent for service connected sinusitis.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In the July 2010 rating decision, the RO granted service connection for post maxillectomy and ethmoidectomy surgical scarring at a noncompensable rating.  The RO in that same decision increased the rating for service-connected sinusitis from noncompensable to 10 percent, effective September 2009.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2014, the Veteran requested a hearing before a Veterans Law Judge.  He was scheduled for the hearing in November 2016 but canceled.  

The issue of entitlement to a disability rating in excess of 10 percent for service connected sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's scar on the left side of his nose is linear, has one characteristic of disfigurement, is not painful, and measures at its largest 6.0 centimeters (cm) by 6.2 cm.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for post maxillectomy ethmoidectomy with normal healed surgical scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7800 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2016); Schafrath, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran's service-connected post maxillectomy and ethmoidectomy scar is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 7800.  

Diagnostic Code 7800 governs burn scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6063 as appropriate. Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.  Additional explanatory notations state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate Diagnostic Codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 and 5 (2016).  

The Veteran underwent a VA examination in July 2010.  The Veteran did not have burn scars.  The examiner noted that the Veteran had a linear scar, precisely located on the left side of the Veteran's nose, which measured 6.0 cm by 6.2 cm (an area of 37.2 cm).  The examiner noted that the scar was not painful, nor was there any "skin breakdown."  The examiner also noted that the scar was a "superficial scar with no underlying tissue damage."  Further examination revealed that inflammation was absent as was edema and keloid formation.  The examiner stated that the scar was not disfiguring nor did it limit the Veteran's motion.  There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation, it was level.  The examiner noted that the scar's texture was normal.  It was not shiny nor scaly nor atrophic.  It also had no irregularities or hypopigmentation.  The examiner noted, however, that there was hyperpigmentation of the scar; a darker area which measured 6.0 cm by 6.2 cm.  The scar was not indurated nor was it flexible.  There was no underlying soft tissue lost.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose cheeks, lips or chin.  

In February 2012, the Veteran underwent a second VA examination.  The examiner also that there was a scar located on the Veteran's left eye orbit area, measuring 6.0 by 0.2 cm.  The examiner noted no elevation, depression, or abnormal pigmentation.  He also noted that there was no gross distortion or asymmetry of the Veteran's facial features or visible or palpable tissue loss.  The scar was not painful.  

The July 2010 examiner found that the Veteran had one characteristic of disfigurement, a scar that was more than 0.6 centimeters wide at its widest part.  Based on the probative evidence of record, the Board finds that an initial 10 percent evaluation but no higher for his post maxillectomy and ethmoidectomy surgical scar is warranted.  

The evidence of record does not show that the Veteran's disability picture meets the criteria for a 30 percent rating under Diagnostic Code 7800.  Specifically, visible or palpable tissue loss is not found.  Further, neither gross distortion nor asymmetry of one facial feature nor paired set of features is found and the Veteran does not assert that he has these symptoms.  Lastly, the record does not show that the Veteran had two or three characteristics of disfigurement.  

With regard to the other characteristics of disfigurement, the Veteran's scar is not 5 or more inches (13 centimeters) in length.  The medical evidence does not show that it has elevated or depressed surface contour or that it is adherent to underlying tissue.  Although the Veteran's scar exhibited hypopigmentation, the scar does not exceed 6 square inches (39 square centimeters).  Because his scar does not exceed 6 square inches (39 square centimeters), the characteristics involving abnormal texture, missing underlying soft tissue, and indurated or inflexible skin are not present.  

In summary, the Board finds that under Diagnostic Code 7800 the overall disability picture for the Veteran's scar on the left side of his nose is more closely approximated by a 10 percent rating.  38 C.F.R. § 4.7 (2016).  

When considering other potentially applicable Diagnostic Codes, a rating higher than 10 percent is not warranted.  Diagnostic Codes 7801 and 7802 are not applicable because they pertain to scars that are not of the head, face, or neck. Id.  Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2016).  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable. Id.  

Here, the July 2010 examiner found that the Veteran had only one scar on the left side of his nose, measuring 6.0 by 6.2 cm.  Neither the June 2010 nor the February 2012 examiner noted that the scar was unstable or painful.  The Veteran does not contend that his facial scar is unstable or painful.  Therefore, a rating under Diagnostic Code 7804 is not warranted.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In this case, the July 2010 VA examiner noted that the Veteran's reported no other symptoms but the scar on his face.  The examiner concluded that the scar on the left side of the Veteran's nose did not affect the condition of his occupation or the Veteran's daily activities.  Therefore, Diagnostic Code 7805 is not applicable.  

The medical and lay evidence, as discussed above, does not show that the Veteran's scar creates any other disabling effects in addition to those previously addressed under Diagnostic Codes 7800.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected disabilities have caused unemployability or that he is unemployed.  Because there is no evidence of unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

An initial 10 percent rating for a service connected post maxillectomy and ethmoidectomy surgical scarring is granted. 


REMAND

In a July 2010 decision, the RO granted service connection for post maxillectomy and ethmoidectomy surgical scarring at a non-compensable rate and granted increased rating for sinusitis at 10 percent disabling, effective September 2009.  In an August 2010 reply to the rating decision, the Veteran expressed disagreement with the evaluation of his disabilities in the July 2010 rating decision.  It is clear from the content of the statement that the Veteran disagreed with the RO's determination with regard to both his surgical scar and the evaluation of his sinusitis.  The Veteran's letter was a valid NOD for the issue entitlement to an increased rating in excess of 10 percent for sinusitis.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

The RO in its January 2012 Statement of Case (SOC) failed to address the issue of entitlement to an increased rating in excess of 10 percent for sinusitis.  However, the RO has yet to promulgate a Statement of the Case on with regard to this issue. 
This claim must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses a disability rating in excess of 10 percent for sinusitis.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


